Citation Nr: 0937465	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  96-39 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bronchiectasis of the right lung, status post (s/p) 
thoracotomies with restrictive lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to January 
1969.

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Boston, Massachusetts that denied 
an increased rating for the Veteran's lung disability, then 
rated noncompensably disabling, and associated scarring, 
rated 10 percent disabling.  In April 1997, the RO increased 
the Veteran's rating for his lung disability to 10 percent, 
effective the date of his claim, but denied an increased 
rating for the associated scarring.  In December 1998, the 
Veteran's claims were remanded by the Board for additional 
development.  In a January 2001 decision and remand, the 
Board denied an increased rating for the Veteran's scarring 
and remanded his claim for an increased rating for his lung 
disability for additional development, including an 
examination that fully addressed the rating criteria set 
forth in 38 C.F.R. § 4.97.  

The Veteran appealed the denial of his claim for an increased 
rating for his scarring to the Court of Appeals for Veterans 
Claims (CAVC).  In December 2002, the CAVC vacated the denial 
of the increased rating of the Veteran's scarring, but noted 
that insofar as the Board had not yet rendered a final 
decision concerning the Veteran's claim for an increased 
rating for his lung disability that issue was not before it.  

In December 2003, the Board denied an increased rating for 
the scar from the Veteran's original surgery on his lung, but 
granted a separate 10 percent evaluation for a second scar 
from a subsequent surgical procedure on the Veteran's lung.  
The Veteran did not appeal the ratings granted for his lung 
scarring, and those claims are no longer before the Board.  
However, the Board again remanded the Veteran's claim for an 
increased rating for his lung disability for additional 
development, including an examination that fully addressed 
the rating criteria set forth in 38 C.F.R. § 4.97.  

In October 2005, the Board again remanded the Veteran's 
claim, noting that there were certain inconsistencies in the 
pulmonary function test (PFT) values reported on the most 
recent report of examination of the Veteran.  Specifically, 
the examiner questioned the accuracy of the diffusion 
capacity of the lung for carbon monoxide (DLCO) value 
reported but did not definitively explain the reason for 
this.  In April 2007, after the requested clarification was 
obtained, the Board again remanded the Veteran's claim in 
order to obtain the Veteran's treatment records from a 
private pulmonologist whom the Veteran reported she recently 
began seeing for treatment of his lung disorder.  Those 
records were obtained, and, after the Veteran's claim was 
readjudicated by the RO in a Supplemental Statement of the 
Case (SSOC), which denied an increased rating for the 
Veteran's lung disorder, the claim was returned to the Board 
for appellate disposition. 

The Veteran and his wife testified at a hearing before a 
Decision Review Officer (DRO) in November 1996.


FINDINGS OF FACT

1.  Prior to April 17, 2008, according to the evidence on 
file, the Veteran's pulmonary symptoms consisted primarily of 
intermittent dyspnea on exertion.  There is no evidence of a 
moderate persistent paroxysmal cough at intervals through the 
day and abundant purulent and fetid expectoration; a forced 
expiratory volume in 1 second (FEV-1) of 70 percent predicted 
or less, or of a FEV-1/forced vital capacity (FVC) of 70 
percent or less.  

2.  Records received in August 1995 reveal that the Veteran 
had a right lower lobe lobectomy in 1977 for pathology that 
is now considered service connected.

3.  The old criteria are most favorable to the Veteran period 
to October 1996 and the new criteria are most favorable after 
the change in criteria in October 1996.

4.  While a PFT that was performed in May 2004 showed a DLCO 
of 5.1, this value was erroneous, insofar as it was 
determined by medical professionals to be incompatible with 
life.  

5.  Private medical records received on April 17, 2008 showed 
that the Veteran than had a DLCO of 40 percent in March 2006, 
which rose to 47% when corrected for alveolar volume.  A 
pulmonologist who subsequently reviewed the Veteran's file 
opined that the latter value more accurately reflected the 
true diffusion capacity of the Veteran's lungs.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent, 
but no more, for bronchiectasis of the right lung, s/p 
thoracotomies with restrictive lung disease were met for the 
period before April 17, 2008. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.97, diagnostic codes 6600-6847 (1981, 1996, 
2008)

2.  The criteria for an evaluation of 60 percent, but no 
greater, for bronchiectasis of the right lung, s/p 
thoracotomies with restrictive lung disease were met for the 
period beginning April 17, 2008. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.97, diagnostic codes 6600-6847 (1981, 1996, 
2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

During the pendency of this appeal, The Veterans Claims and 
Assistance Act of 2000 (VCAA) was enacted.  This statute, and 
its implementing regulations, describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir 2007), the 
Court held that VCAA notice requirements are applicable to 
all five elements of a service connection claim.  Thus, the 
Veteran must be notified that a disability rating and 
effective dates for the award of benefits will be assigned if 
service connection is awarded.  Id at 486.

In this case, the Veteran was not sent any notice pursuant to 
the VCAA until May 2007, many years after the original rating 
decision and several appellate decisions and remands, 
although the Veteran was sent several statements of the case 
(SOCs) and SSOCs that explained the criteria necessary to 
receive a higher evaluation for the Veteran's lung 
disabilities.  However, the May 2007 letter that was sent to 
the Veteran adequately explained the general manner in which 
VA determines disability ratings and effective dates and 
explained the types of evidence VA was responsible for 
obtaining and the types of evidence that VA would attempt to 
obtain on the Veteran's behalf but for which he was 
ultimately responsible for ensuring that VA received.  The 
Veteran's claim was subsequently readjudicated in a September 
2008 SOC, thus curing any predecisional notice errors.

In addition to its duty to provide certain notices to the 
Veteran, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In this case, VA has of record evidence including 
service treatment records, private treatment records, several 
written statements by the Veteran, a transcript of the 
testimony of the Veteran and his wife at the November 1996 
hearing before a DRO, and the reports of several VA 
examinations of the Veteran.  The Board also obtained an 
opinion from a pulmonologist, a copy of which was provided to 
the Veteran and he was afforded the opportunity to respond 
thereto.  There is no indication that any other evidence 
relevant to the instant claims exists.  

For these reasons, the Board finds that VA met its 
obligations pursuant to the VCAA and that, to the extent any 
obligation was not met, the failure to meet such obligation 
was harmless.  The Board also finds that the instructions set 
forth in its previous remand of this case were substantially 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting that a claimant has a right to compliance with 
instructions set forth in Board remands); Dyment v. West, 13 
Vet. App. 141, 146-147 (1999) (remand not required under 
Stegall where Board's remand instructions were substantially 
complied with). 

II. Increased Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Additionally, VA's General Counsel has held that where a law 
or regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the Veteran.  If the 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation. 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2008).  Prior to the effective date of the change in the 
regulation, the Board may apply only the original version of 
the regulation. VAOPGCPREC 3-2000.
 
The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In June 1967, during the Veteran's service, he underwent a 
right thoracotomy with resection of the pulmonary cyst in the 
right lower lung; the diagnosis at that time was a segment of 
fibrosis forming a cyst compatible with a pulmonary cavity, 
etiology undetermined.  In 1977, a private physician 
diagnosed the Veteran with bronchiectasis of the right lower 
lobe of the lung and multiple pulmonary cysts.  The Veteran 
underwent a right lower lobectomy and upper lobe wedge 
resection.  The final diagnosis after surgery was multiple 
pulmonary cysts and pneumonia.  Records of this treatment 
were received by the VA in August 1995, and this was the 
first notice to the VA of this treatment.

In 1995, the Veteran filed the instant claim, alleging that 
his pulmonary symptoms had worsened.  He was examined by VA 
in February 1996, at which time he reported that, since his 
surgery in 1977, he experienced intermittent shortness of 
breath on exertion and was presently experiencing dyspnea.  
He was not taking any medications to treat his pulmonary 
condition.  He also reported a long history of smoking.

The examiner noted that past chest x-rays were consistent 
with right lung  bronchiectasis.  Upon examination of the 
Veteran, the examiner observed decreased breath sounds and 
bronchial breathing.  The Veteran brought a computerized 
tomography (CT) scan that was conducted at a private facility 
to the examination and it was interpreted by a VA radiologist 
as showing moderate emphysema as well as some pleural and 
parenchymal scarring due to the Veteran's prior surgeries.  A 
chest x-ray was interpreted as showing chronic obstructive 
pulmonary disease (COPD) and bronchiectasis of the right lung 
s/p resection of a right lung lesion in 1967.  Although the 
report of examination indicates that the Veteran was to be 
administered PFTs, there is no record of this.  

In November 1996, the Veteran and his wife testified at a 
hearing before a DRO that was held at the RO.  The Veteran 
reported that he was still working at his job at the post 
office, but switched from a delivery route that was on foot 
to one that involved driving a vehicle due to his shortness 
of breath with exertion.  He reported that he easily became 
short of breath but was not taking any medications to address 
his pulmonary difficulties.  He reported that he recently 
quit smoking.

In December 1996, the Veteran was reexamined by VA.  His 
upper respiratory system was assessed as normal, but he was 
noted to have marked decreased volume, marked dullness, and 
decreased breath sounds on the right side.  The Veteran was 
administered a PFT; post-bronchodilator results indicated 
FEV-1 of 92 percent predicted, a FVC of 75 percent predicted, 
and an FEV-1/FVC ratio of 122 predicted.  There was no DLCO 
value reported.  In a March 1997 addendum prepared by the 
examiner after reviewing the Veteran's claims file, the 
examiner diagnosed restrictive lung disease and 
bronchiectasis of the right lung, s/p thoracotomies.  

The Veteran was reexamined by VA in December 1998.  He 
complained of shortness of breath upon exertion but denied 
the use of any medications to treat his pulmonary disorder.  
Occasional rhonchi were noted.  The examiner diagnosed COPD 
and s/p right lung lobectomy.  PFTs were administered in 
January 1999.  Post-bronchodilator results indicated an FEV-1 
of 90 percent predicted, an FVC of 77 percent predicted , and 
FEV-1/FVC ratio of 117 predicted.  There was no DLCO value 
reported.  The results were interpreted as showing mild 
restriction.

In April 1999, the Veteran submitted a written statement in 
which he alleged that his breathing difficulties were causing 
him to miss a great deal of work.

The Veteran was reexamined by VA in July 1999.  The Veteran 
continued  to report that he was not taking any medications 
for his pulmonary problems.  The examiner noted decreased 
breath sounds at the right base and some rales.  The Veteran 
was administered a PFT; post-bronchodilator results indicated 
an FEV-1 of 91 percent predicted, an FVC of 79 percent 
predicted , and FEV-1/FVC ratio of 117 predicted.  There was 
no DLCO value reported.  These results were interpreted as 
showing a mild restrictive defect.  A chest x-ray performed 
in conjunction with the examination was interpreted as 
showing right pleural thickening and effusion with nodular 
opacities.  The examiner diagnosed s/p right thoracotomy for 
bronchiectasis and bronchial cysts and COPD.

The Veteran was again examined by VA in March 2001.  At that 
time, the examiner did not observe any rales, wheezes, or 
rhonchi.  The examiner diagnosed s/p 2 right thoracotomies 
with resection of the right lower lung with bronchiectasis 
and chronic shortness of breath.  There is no record that a 
PFT was performed in conjunction with this examination.  

In March 2002, the Veteran submitted a written statement in 
which he contended that he became short of breath after 
climbing 10 stairs, could not perform routine chores without 
taking breaks to rest, had to change his duties at work from 
a walking postal delivery route to a driving route, and had 
numerous viral infections which he attributed to his lung 
disability.  

The Veteran was next examined by VA in May 2004.  At that 
time, he reported chronic shortness of breath but denied 
taking any medications for his lungs.  No rales, wheezes, or 
ronchi were noted.  A chest x-ray was interpreted as showing 
no active disease and post-surgical changes in the right 
thorax.  The Veteran was administered a PFT; post-
bronchodilator results indicated an FEV-1 of 76 percent 
predicted, an FVC of 77 percent predicted , and FEV-1/FVC 
ratio of 78 percent predicted.  A DLCO of 5.1 was obtained, 
but the examiner expressed doubt as to whether this value was 
accurate, noting that it was "questionable."  In an April 
2006 addendum to the examination report, the examiner noted 
that the DLCO of 5.1 was "probably incompatible with life" 
and was also probably inadequate to determine the actual 
diffusion capacity of the Veteran's lungs.  He noted that the 
Veteran was re-administered PFTs, which showed a DLCO of 37% 
which was still very low and consistent with extensive 
interstitial scarring and fibrosis secondary to  
bronchiectasis.  However, the actual PFT results were not of 
record, although the record indicates that the RO tried to 
obtain them.  However, the interpretation of record was mild 
to moderate obstruction with a very severe reduction in 
diffusion capacity.

The Veteran was also examined by VA in December 2005 and 
October 2006.  
No PFTs were performed in conjunction with the December 2005 
examination, and the examiner diagnosed bronchiectasis s/p 
right lung lobe resection with dyspnea on exertion.  In 
October 2006, PFTs were re-administered, with the results 
showing an FEV-1 of 74 percent predicted, an FVC of 80 
percent predicted, and FEV-1/FVC ratio of 98 percent 
predicted.  No DLCO value was reported.  A chest x-ray showed 
no change from the prior study.  The examiner noted that he 
doubted that the Veteran had bronchiectasis, concluding that 
he probably had cysts that were unrelated to this disorder.  
The examiner interpreted the Veteran's PFTs as restrictive, 
which was partly due to his partial lung resection.  The 
Veteran continued to report that he was not taking any 
medications for his lung disability.  

Private treatment records from 2006 to 2007 were received by 
VA on April 17, 2009.  These records showed that the Veteran 
was administered PFTs in March 2006 that showed post-
bronchodilator results of FEV-1 at 83% predicted, FVC at 93% 
percent predicted, and FEV-1/FVC of 89 percent predicated.  
The diffusion capacity of the Veteran's lungs was assessed as 
40%.  These results were interpreted as showing no 
obstructive defect but moderately reduced diffusion capacity 
secondary to decreased pulmonary capillary surface area such 
as can be seen in pulmonary fibrosis, emphysema, or pulmonary 
vascular disease.

The Board obtained an opinion from a pulmonologist who 
evaluated the Veteran's case in May 2009.  The pulmonologist 
questioned the previously established diagnosis of  
bronchiectasis, noting that while pulmonary cysts can develop 
in the context of  bronchiectasis they are usual congenital 
abnormalities and the Veteran lacked other indicia of  
bronchiectasis.  She also opined that the PFTs that were 
interpreted as indicative of restrictive lung disease were 
erroneously so interpreted, and that there was no evidence 
the Veteran had restrictive lung disease.

The pulmonologist confirmed that the DLCO of 5.1 obtained in 
May 2004 was "incompatible with life" and was erroneous.  
She indicated that she reviewed the results of the Veteran's 
PFTs, noting that the March 2006 DLCO of 40%, when corrected 
for alveolar volume to 47%, was a more accurate value.  The 
examiner noted that correction for volume after resection 
provides a better reflection of the true diffusion capacity 
of the lungs.  She also noted that the decrease in diffusion 
capacity was greater than would be expected as a result of 
the Veteran's surgeries, and probably resulted from a 
combination of emphysema due to smoking, surgical resection, 
and pleural and parenchymal scarring.  The pulmonologist 
concluded that the Veteran's current lung pathology consisted 
of moderate emphysema due to smoking, right apical scarring, 
pleural thickening, and probably chronic bronchitis due to 
smoking.  She noted that the patient's diffusion capacity of 
his lungs was significantly reduced, which could occur due to 
emphysema, pulmonary fibrosis, pulmonary vascular disease, 
and lung resection depending on the amount of lung tissue 
removed, or a combination of these factors.  She noted that 
the information of record was insufficient to enable her to 
try to apportion the Veteran's decreased lung function 
amongst these various causes.  It was possible that a high 
resolution CT scan would help determine which pathology was 
related to the lobectomy and cyst removals and which 
pathology was related to his smoking.  It was not possible 
based on the record to separate the pathologies.

When the Veteran first filed his claim in August 1995, the 
version of 38 C.F.R. § 4.97 that was in effect was the 
version made effective on August 13, 1981.  Under the version 
of diagnostic code 6601 (bronchiectasis) then in effect, a 10 
percent rating was assigned for a mild paroxysmal cough that 
occurred mostly at night or in the morning with purulent 
expectoration.  A 30 percent evaluation was assigned for a 
moderate, persistent paroxysmal cough ant intervals 
throughout the day, abundant purulent and fetid 
expectoration, and slight, if any, emphysema or loss of 
weight. A 60 percent evaluation was assigned for severe 
bronchiectasis with considerable emphysema, impairment in 
general health manifested by loss or weight, anemia, or 
occasional pulmonary hemorrhages, occasional exacerbations of 
a few days duration with fever are to be expected, 
demonstrated by lipidol injection and layer sputum test.  A 
100 percent evaluation is assigned for pronounced symptoms in 
aggravated form, marked emphysema, dyspnea at rest or on 
slight exertion, cyanosis, and marked loss of weight or other 
evidence of severe impairment of general health.  There were 
no specific criteria applicable to rating restrictive lung 
disease.  

Also under those criteria was the following:  Under 
Diagnostic Code 6816, a 30 percent rating is warranted for a 
unilateral lobectomy.  A 50 percent rating is warranted for a 
bilateral lobectomy.  38 C.F.R. § 4.97 (1996).

During the course of this appeal, on September 1996, 38 
C.F.R. § 4.97 was amended, effective October 7, 1996.  
Pursuant to the new rating criteria for diagnostic code 6601, 
a 10 percent rating for bronchiectasis is assigned for 
symptoms consisting of an intermittent productive cough with 
acute infection requiring a course of antibiotics at least 
twice a year.  A 30 percent evaluation is assigned for 
incapacitating episodes of 2 to 4 weeks total tuition per 
year or a daily productive cough with sputum that is at times 
purulent or blood tinged and that required prolonged 
antibiotic usage (lasting 4 to 6 weeks) more than twice per 
year.  A 60 percent evaluation is assigned for incapacitating 
episodes of 4 to 6 weeks total duration per year or near 
constant findings of cough with purulent sputum associated 
with anorexia, weight loss, and frank hemoptysis and 
requiring antibiotic usage almost continuously.  A 100 
percent evaluation is assigned for incapacitating episodes 
lasting at least 6 weeks total duration per year.  

Alternatively,  bronchiectasis could be rated as pulmonary 
impairment as for chronic bronchitis pursuant to diagnostic 
code 6600.  Under that criteria , a 10 percent evaluation is 
assigned where the Veteran had an FEV-1 of 71 to 80 percent 
predicted, or a FEV-1/FVC of 71 to 80 percent predicted, or a 
DLCO of 66 to 80 percent predicted.  A 30 percent evaluation 
was assigned where the Veteran had an FEV-1 of 56 to 70 
percent predicted, or a FEV-1/FVC of 56 to 70 percent 
predicted, or a DLCO or 56 to 65 percent predicted.  A 60 
percent evaluation was assigned where the Veteran had an FEV-
1 of 40 to 55 percent predicted, or a FEV-1/FVC of 40 to 55 
percent predicted, or a DLCO of 40 to 55 percent predicted, 
or maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardio respiratory limit).  A 100 percent evaluation was 
assigned where the Veteran has an FEV-1 less than 40 percent 
predicted; or a FEV-1/FVC less than 40 percent, of as DLCO 
less than 40 percent, or maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or cor pulmonale (right heart failure), or right 
ventricular hypertrophy, or pulmonary hypertension(shown by 
Echo or cardiac catheterization) or episodes of acute 
respiratory failure, or where the Veteran requires outpatient 
oxygen therapy.  The rating criteria used to assess 
restrictive lung disease were the same as the criteria used 
to rate chronic bronchitis and lobectomy.  See diagnostic 
code 6845, general rating formula for restrictive lung 
diseases (1997).  

The rating criteria applicable to pulmonary diseases was 
again amended effective May 17, 2006.  The criteria for 
evaluating bronchiectasis, including the alternative rating 
criteria, did not substantively change, nor did the criteria 
for evaluating restrictive lung disease.  

The evidence shows that prior to April 17, 2008, a 30 percent 
rating, but no more, was warranted for the lung pathology and 
that a rating of 60 percent, but no more was warranted as of 
April 17, 2008, the date that VA received the Veteran's 
private medical records which showed a diffusion capacity of 
the lung that was 40 percent, 47 percent when corrected for 
alveolar volume.  These holdings will be explained more fully 
below.

While the Veteran complained of symptoms of increasing 
dyspnea on exertion, and was noted to have decreased breath 
sounds on the right side at various examination prior to that 
date, there is no evidence that he experienced a moderate, 
persistent paroxysmal cough at intervals throughout the day 
with abundant purulent and fetid expectoration.  Rather, his 
primary complaint was shortness of breath.  While he was 
noted to have a minimal cough in 2004 and some daily sputum 
production without blood in 2005, neither of these findings 
constitute evidence of a moderate paroxysmal cough with 
purulent expectoration.  Indeed, the pulmonologist who 
provided the Board with an opinion that casted doubt of the 
diagnosis of bronchiectasis specifically noted that the 
Veteran did not have the symptoms of purulent cough that are 
typically associated with this disorder.  Rather, she noted 
that the Veteran seemed to over time have developed a cough 
characteristic of chronic bronchitis related to smoking.  

There was also no evidence of bronchiectasis with 
considerable emphysema.  While the Veteran developed some 
emphysema by 1995, the pulmonologist who provided an opinion 
to the Board attributed the Veteran's emphysema to his 
smoking rather than to his service connected lung disability.  
There was no evidence of any impairment in general health 
manifested by loss or weight, anemia, or occasional pulmonary 
hemorrhage, or pronounced symptoms in aggravated form, marked 
emphysema, dyspnea at rest or on slight exertion, cyanosis, 
or marked loss of weight or other evidence of severe 
impairment of general health.  While the Veteran experienced 
increasing dyspnea on exertion, so that by May 2002 he stated 
that he became short of breath after climbing 10 stairs, 
there is no evidence of dyspnea at rest, cyanosis, marked 
weight loss, or other severe impairment of health consistent 
with a 100 percent evaluation.

Similarly, there is no evidence that the Veteran experienced 
any incapacitating episodes do to his service connected lung 
disability or that he had a daily productive cough with 
sputum that was at times purulent or blood tinged and that 
required prolonged antibiotic usage (lasting 4 to 6 weeks) 
more than twice per year.  As noted above, while the Veteran 
eventually developed a cough, it was non-purulent and, 
according to the pulmonologist who provided an opinion to the 
Board, more consistent with smoking related chronic 
bronchitis than bronchiectasis.  

Thus, the reported symptoms and the pulmonary function tests 
do not suggest that a rating in excess of 10 percent was 
warranted.  There is, however, a basis under which a 30 
percent rating can be assigned under the old criteria.  
Diagnostic Code 6816 provides for a 30 percent rating, but no 
more, for a unilateral lobectomy.  As noted, records received 
in August 1995 reveal such surgery was accomplished at a 
private facility in 1977.  Based on the rating actions and 
Court decisions on file, it is clear that this surgery is 
considered part of the service connected lung pathology.  As 
such, a 30 percent rating but no more is warranted.  The 
pulmonary function studies there after, under the new 
criteria do not provide a basis for an increase until April 
17, 2008.  Similarly, under the old criteria, as noted, a 
rating in excess of 30 percent is not warranted.

The Veteran's pulmonary function test results likewise do not 
warrant an increased evaluation until April 17, 2008, when 
the Veteran's private treatment records were received by VA.  
See §§ 38 C.F.R. 3.157(b)(2), 3.400 (discussing effective 
dates).  The Veteran's reported FEV-1 and FEV-1/FVC values 
were never more severe than indicated by the currently 
assigned 10 percent rating.  Rather, the Veteran's most 
severe impairment involves his significantly diminished 
diffusion capacity of the lungs.  This was first measured in 
May 2004.  However, the value reported at that time was 
erroneous, insofar as two physicians have opined that a DLCO 
of 5.1 is incompatible with life.  Therefore, that value 
cannot be used as a basis to increase the Veteran's 
evaluation.  

There are two additional measurement of the diffusion 
capacity of the Veteran's lungs of record; a value of 37% in 
April 2006 that was referred to by a VA examiner, although 
the actual PFT is not of record, and a value of 40%, 
corrected for alveolar volume to 47%, that was recorded by a 
private physician in March 2006, one month prior to the 37% 
reading reported by the VA examiner.  The pulmonologist who 
provided an opinion to the Board opined that the 47% reading 
best described the diffusion capacity of the Veteran's lungs.  
A DLCO of 40 to 55 percent is productive of a 60 percent 
rating under either the alternative criteria for evaluating 
bronchiectasis pursuant to diagnostic code 6600 or the 
formula applied to evaluate restrictive lung disease under 
diagnostic code 6845, general rating formula for restrictive 
lung disease.  While the Board is aware that the 
pulmonologist who reviewed the case opined that some portion 
of the Veteran's diminished pulmonary function was 
attributable to his non-service connected smoking related 
pulmonary difficulties, insofar as she was unable to quantify 
the impact of the service connected and non-service connected 
disabilities the Board must attribute the entire impairment 
of the Veteran's reduced diffusion capacity of the lungs to 
his service-connected bronchiectasis with restrictive lung 
disease.  When it is not possible to medically separate the 
effects of a service-connected disability from a nonservice-
connected disability, VA regulations require that reasonable 
doubt be resolved in the Veteran's favor. 38 C.F.R. § 3.102. 
See generally Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  It appears herein, that the 37 percent reported in 
2006, without the report, was discounted by the medical 
expert.  The specialist cites the 40 and 47 as the most 
reliable reading.  As noted, this information was first 
available to the Board in April 2008. 

With regard to the effective date assigned, this is the date 
that the private treatment records with the PFT results 
showing the Veteran's entitlement to a 60 percent rating were 
received.  Although the private treatment records indicate 
that the PFTs were actually performed on an earlier date, VA 
did not have this evidence until April 17, 2008.  

For the reasons set forth above, a rating of 30 percent, but 
no more, for the Veteran's bronchiectasis of the right lung 
s/p thoracotomies with restrictive lung disease is granted 
for the period prior to April 17, 2008.  For the period 
beginning April 17, 2008, a rating of 60 percent, but no 
higher, is granted.  

In arriving at the above decision, the Board considered the 
benefit of the doubt doctrine.  However, the weight of the 
evidence is again granting the Veteran higher evaluations 
than those set forth above.  See, e.g., 1 Vet. App. at 55; 38 
U.S.C.A. § 5107(b).  
 
The Board also finds that the Veteran's symptoms do not 
present such an exceptional disability picture as to render 
the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See 
also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the schedular evaluation 
is inadequate).  There is no evidence that the Veteran 
required repeated hospitalizations for his lung disability.  
While the Veteran reported that he had to switch from a 
walking to a driving postal route, he was nonetheless able to 
perform his job functions with this accommodation.  While he 
also claimed to have missed some work, the rating schedule 
contemplates that a Veteran will miss some work days due to 
disability, and there is no evidence that the Veteran missed 
so much work that it markedly interfered with his employment.


ORDER

A rating of 30 percent, but no more, for bronchiectasis of 
the right lung s/p thoracotomies is granted for the period 
prior to April 17, 2008, subject to the law and regulations 
governing the award of monetary benefits.

A rating of 60 percent, but no higher, for bronchiectasis of 
the right lung s/p thoracotomies is granted for the period 
beginning April 17, 2008, subject to the law and regulations 
governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


